Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the claims
1.	Claims 1, 5, 10, 11, 12 and 16 have been canceled.  Claims 2-4, 6-9, 13-15 and 17-23 have been amended. Claims 24 and 25 have been added.  
Election/Restrictions
2.	Applicant’s election without traverse of Group III, in the reply filed on March 8, 2021 is acknowledged. In view of Applicant’s amendments, claims 2-4, 6-9, 13-15 and 17-25 are currently pending and under examination.  
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
4.	This application fails to comply with the requirements of 37 C.F.R. 1.821-1.825 because it contains sequences that are not identified.  For example, pages 14, 15, 24, 30 and Example 1 contain sequences that are not identified.  Appropriate sequence identifiers should match the sequence listing and the computer readable form (CFR) submitted with the application.  
Claim Objections
5.	Claim 8 and 19 are objected to because of the following informalities:  said claim recites the amino acid sequence RKKRRQRRRG-(K)15-GRKKRRQRRR.  Said amino acid sequence must be accompanied by the appropriate sequence identifier.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 9 and 20 contains the trademark/trade name BOTOX®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, botulinum toxin and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 3, 4, 6, 7, 9, 14, 15, 17, 18, 20, 21 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Waugh et al., US 2003/0215412 A1; Published: 11/20/03.
Independent claim 21 is drawn to a sterile injectable composition comprising an effective amount of a botulinum toxin complex, a reduced botulinum toxin complex, or a botulinum toxin; and a positively charged carrier comprising a positively charged backbone having a plurality of efficiency groups attached thereto; wherein the botulinum toxin component non-covalently associates with the positively charged carrier.
Independent claim 22 is drawn to a syringe comprising an effective amount of a botulinum toxin complex, a reduced botulinum toxin complex, or a botulinum toxin; and a positively charged carrier comprising a positively charged backbone having a plurality of efficiency groups attached thereto; wherein the botulinum toxin component non-covalently associates with the positively charged carrier.

As it pertains to claims 6, 7, 9, 17, 18 and 20, the Examiner is of the opinion that the composition as claimed have fully been described by the prior art.  Therefore, the positively charged carrier necessarily stabilizes botulinum toxin against degradation; the positively charged carrier necessarily reduces local diffusion of the botulinum toxin following injection; 
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 2, 8, 13, 19, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh et al., US 2003/0215412 A1; Published: 11/20/03 as applied to claim 3, 4, 6, 7, 9, 14, 15, 17, 18, 20, 21 and 22 above, and further in view of Stone et al. US 8,623,811 B2; filed 7/26/07.
Independent claim 21 is drawn to a sterile injectable composition comprising an effective amount of a botulinum toxin complex, a reduced botulinum toxin complex, or a botulinum toxin; and a positively charged carrier comprising a positively charged backbone having a plurality of efficiency groups attached thereto; wherein the botulinum toxin component non-covalently associates with the positively charged carrier.

Waugh et al. teach methods of the present invention where medicaments are administered to a subject utilizing any of a number of different methods, examples of which include application by injection. When the compositions of the present invention are desired for subcutaneous administration, they can be provided in solution form for injection by needle. Administration can be via single injection or take place throughout a course of multiple injections. In one embodiment, the compositions of the present invention are provided in sterile form for subcutaneous injection (see paragraph 0029). Moreover, in another particularly preferred embodiment, is provided a backbone portion, which is a polylysine (meets the limitation of claims 3-4 and 14-15) and positively charged branching groups (also referred to as efficiency groups) are attached to the lysine side chain amino groups (see paragraph 0038).  The targeting agent or agents are preferably linked non-covalently and in yet another aspect, the present invention provides compositions comprising a non-covalent association complex of a positively-charged backbone having at least one attached efficiency group (see paragraph 0056 and 0076). Suitable agents include botulinum toxin (BTX) (see paragraph 0071; the entire preceding paragraph meets the limitations of claim 21 and 22). Lastly, Waugh et al. teach in their claim 39 that the composition is in sterile form (contributes to the limitations of claim 22) 
As it pertains to claims 6, 7, 9, 17, 18 and 20, the Examiner is of the opinion that the composition as claimed have fully been described by the prior art.  Therefore, the positively charged carrier necessarily stabilizes botulinum toxin against degradation; the positively charged carrier necessarily reduces local diffusion of the botulinum toxin following injection; necessarily reduces tendency to induce antibody generation following injection into the subject’s body compared to BOTOX; necessarily stabilizes botulinum toxin following injection; and necessarily reduces local diffusion of botulinum toxin following injection.
	Waugh does not specifically teach that the botulinum toxin is obtained from serotypes A and is 150 kD, as recited in claims 2, 13, 24 and 25; nor does it specifically teach that the positively charged carrier has the amino acid sequence RKKRRQRRRG-(K)15-GRKKRRQRRR, as recited in claim 8 and 19.
Stone et al. provides antimicrobial compositions containing an antimicrobial peptide.  Said peptide are fragments of HIV-TAT and are used in conjunction with botulinum toxin to produce more stable, more effective, and safer botulinum toxin compositions for therapeutic and cosmetic purposes.  Such compositions are especially useful for application to the skin to treat, prevent or prevent the reoccurrence of a microbial infection, improve the condition and/or appearance of the treated region, even with long term or routine use (see column 1, lines 44-55 and 65-67).  In one embodiment, the antimicrobial peptide may have the following amino acid sequence: Arg-Lys-Lys-Arg-Arg-Gln-Arg-Arg-Arg-Gly-(Lys)15-Gly-Arg-Lys-Lys-Arg--Arg-Gln-Arg-Arg-Arg (SEQ ID NO:5, which is identical to the unidentified sequence in claim 8 and 19 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Waugh et al. with the positively charged carrier having the amino acid sequence as recited in claims 8 and 19 with that of Stone et al. because not only does it have the ability to be a carrier, which when used in conjunction with botulinum toxin produces more stable, more effective, and safer botulinum toxin compositions for therapeutic and cosmetic purposes; it also is an antimicrobial peptide that is especially useful for application to the skin to treat, prevent or prevent the reoccurrence of a microbial infection(s) and improves the condition and/or appearance of the treated region. 
Additionally, since Waugh teaches botulinum toxin (BTX) it would have been prima facie obvious at the time the invention was made to select a 150 kD Type A botulinum because "botulinum toxin" are known and commercially available and are art recognized to refer to any of the known types of botulinum toxin. More specifically, botulinum toxin type A is available commercially, for example under BOTOX™ and commonly used in formulations for treatment of certain conditions. One of skill in the art would have had a reasonable expectation, barring evidence to the contrary, that the composition would be effective for providing a sterile injectable composition and syringe which would ultimately achieve a therapeutic or cosmetic  
Since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 

9.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh et al., US 2003/0215412 A1; Published: 11/20/03 and further in view of Quay et al., US 20060210614; Published: 9/21/06.
Independent claim 23 is drawn to a reconstituted botulinum toxin composition comprising an effective amount of a botulinum toxin complex, a reduced botulinum toxin complex, or a botulinum toxin; and a positively charged carrier comprising a positively charged backbone having a plurality of efficiency groups attached thereto; and a pharmaceutically acceptable aqueous liquid diluent, wherein the botulinum toxin component non-covalently associates with the positively charged carrier, and wherein the reconstituted botulinum toxin composition has a viscosity in the range of about 0.4 to about 2.0 cp.

	Waugh et al. do not specifically teach that the reconstituted botulinum toxin has a viscosity in the range of about 0.4 to about 2.0 cP, as recited in claim 23.
	Quay et al. identified exendin-4 as a viscosity enhancer and taught adding it to a pharmaceutical formulation to obtain a viscosity of about 1.5 (see their claims 36, 37, 21 and 
	Given Quay’s identification of exendin-4 as an art-known viscosity enhancer used and added to a pharmaceutical formulations, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add the art-known viscosity enhancing agent such as Quay’s exendin-4 to the composition of Waugh to produce the instant invention.  One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of making the application of Waugh’s composition easier and more accurate.
Since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 



					Conclusion
10.	No claim is allowed.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiang US20050238669; David et al., US 2010/0196445 A1; Waugh et al., US 2004/0220100.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645